Citation Nr: 1739129	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Philippine Guerrilla Service from May 1945 to February 1946 and the Special Philippine Scouts from December 1946 to January 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In July 2017, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2012 rating decision, the RO determined that the Veteran had not submitted new and material evidence to reopen a previously denied claim for service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) with that decision in March 2013.  The RO issued a statement of the case (SOC) in November 2013 that reopened and denied the service connection claim.  The Veteran filed a VA Form 9 in January 2014 that the RO found was not timely; thus, the September 2012 rating decision became final.  The RO treated the January 2014 filing as a request to reopen the claim, and in a March 2014 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement with respect to that issue in July 2014.  No SOC has been issued with respect to the Veteran's notice of disagreement.  The appropriate Board action in such a case is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a SOC addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include notification of the need to timely file a substantive appeal to perfect his appeal on the issue.  Return the issue to the Board only if the Veteran perfects an appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




